IN THE SUPREME COURT OF THE STATE OF DELAWARE

ID.No.1102017217 (N)
Plaintift` Below-
Appellee.

LUIS R_IVERA, §
§
Defendant Below- § No. 237, 2017
Appellant, §
§
v. § Court Below_Superior Court
§ of the State of Delaware
STATE OF DELAWARE, §
§
§
§

Submitted: June 19, 2017
Decided: July 7, 2017

Before VALIHURA, VAUGHN, and SEITZ, Justices.
QM_R

This 7"‘ day of July 2017, it appears to the Court that:

(l) On June 9, 2017, the Court received the appellant’s notice of appeal
from a Superior Court order, dated June 26, 2015, denying the appellant’s motion
for postconviction relief. Under Supreme Coul't Rule 6(a)(iv), a timely notice of
appeal should have been filed on or before July 27, 2015.

(2) The Senior Court Clerk issued a notice directing the appellant to show

cause Why the appeal should not be dismissed as untimely.l The appellant filed a

 

lDel. Supr. Ct. R. 29(b) (2017).

response to the notice to show cause on June 19, 2017, The appellant’s response
fails to offer any explanation why he filed his appeal almost two years too late.

(3) Time is a jurisdictional requirement2 A notice of appeal must be
received by the Office of the Clerk of this Court within the applicable time period to
be effective3 An appellant’s pro se status does not excuse a failure to comply strictly
with the jurisdictional requirements of Supreme Court Rule 6.4 The appellant does
not assert that his untimely filing is attributable to court personnel Thus, the appeal
must be dismissed for lack of jurisdiction.

NOW, TI-IEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),
that the within appeal is DISMISSED.

BY THE COURT:

""""7
[.-

 

Justice

 

2C`.~:rrr v. Slale, 554 A.2d 778, 779 (Del.), cert denied, 493 U.S. 829 (1989).
3‘Del. Supr. Ct. R. 10(a) (2017).
4Smi!h v. Stare, 47 A.3d 481, 486-87 (Del. 2012).

2